    Case 3:10-cr-30221-NJR Document 77 Filed 05/21/20 Page 1 of 3 Page ID #331



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

    UNITED STATES OF AMERICA,

                           Plaintiff,

    v.                                                  Case No. 10-CR-30221-NJR-1

    MICHELE JASON CLARK,

                           Defendant.

                              MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

         Pending before the Court is Defendant Michele Jason Clark’s Motion Requesting

Credit for Time Served (Doc. 71), a supplement to that motion filed by his counsel

(Doc. 73), and a Motion to Dismiss the underlying motion filed by the Government (Doc.

74).

         Clark asks this Court to direct the Bureau of Prisons (“BOP”) to give him credit for

time that he served in United States Marshals Service custody while awaiting sentencing

in the underlying case from December 28, 2010, to January 23, 2012, which amounts to a

total of 12 months and 28 days. The attached exhibits from both the original motion and

the supplement indicate that during this time period, Alton City Jail held Clark for the

United States Marshals Service. 1 On September 12, 2011, the Court sentenced Clark to




1
  Unfortunately, this is a recurring problem the undersigned sees in criminal cases with respect to sentences
imposed when a defendant has a pending state matter. Because Clark was in federal custody in this case
on a state writ, he was considered to be in the primary jurisdiction of the state the entire time. But it does
not appear the pretrial time he spent in the custody of the United States Marshals Service (approximately
13 months) was credited towards either his state or federal sentence.


                                               Page 1 of 3
    Case 3:10-cr-30221-NJR Document 77 Filed 05/21/20 Page 2 of 3 Page ID #332



120 months’ imprisonment on one count of possession of child pornography in violation

of 18 U.S.C. §§ 2252(a)(4)(B) and (b)(2) (Doc. 43). 2

         Clark seeks credit for prior custody, presumably under 18 U.S.C. § 3585(b). Credit

for a federal sentence based on time previously served, which is authorized by § 3585(b),

cannot be calculated at the time of sentencing. See United States v. Wilson, 503 U.S. 329,

334 (1992). The statute contemplates computation of the credit by the Attorney General

after the sentence has commenced. Id. at 333-34. “After a district court sentences a federal

offender, the Attorney General, through the [BOP], has the responsibility for

administering the sentence.” Id. at 335. Requests for credit for time previously served

must be made initially through the BOP’s administrative channels. Id. Prisoners may then

seek judicial review of the BOP computation in a district court only “after exhausting

their administrative remedies.” Id. To seek this review, a prisoner may file a 28 U.S.C.

§ 2241 petition challenging the BOP’s determination. United States v. Koller, 956 F.2d 1408,

1417 (7th Cir. 1992); see also Romandine v. United States, 206 F.3d 731, 736 (7th Cir. 2000).

Such a petition must be filed in the district where the prisoner is incarcerated and only

against the warden of that prison. United States v. Strickland, 310 F. App’x 32, 34 (7th Cir.

2009).

         Here, Clark has failed to comply with the procedures established by precedent.

Clark filed what the Clerk of Court properly construed to be a motion in his criminal case

and, in that motion, he has not indicated any exhaustion of his administrative remedies.



2
 Clark was sentenced by District Judge G. Patrick Murphy, who retired from federal judicial service in
December 2013. Thus, his case was reassigned when this motion was filed.

                                            Page 2 of 3
 Case 3:10-cr-30221-NJR Document 77 Filed 05/21/20 Page 3 of 3 Page ID #333



This gives the Court suspicion that Clark believed he could get by without paying the

requisite fee for filing a habeas petition, but, regardless, it is clear that the Court cannot

just order the BOP to give him credit for the time he served in the custody of the Marshals

Service while awaiting sentencing.

       Accordingly, the Court DENIES Michele Jason Clark’s Motion Requesting Credit

for Time Served (Doc. 71) and the Supplemental Motion Credit for Time Spent in Jail

(Doc. 73) and GRANTS the Government’s Motion to Dismiss (Doc. 74).

       IT IS SO ORDERED.

       DATED: May 21, 2020


                                                  ____________________________
                                                  NANCY J. ROSENSTENGEL
                                                  Chief U.S. District Judge




                                        Page 3 of 3
